995 A.2d 874 (2010)
GENTEX CORPORATION and Gallagher Bassett Services
v.
WORKERS' COMPENSATION APPEAL BOARD (MORACK),
Petition of Ann Marie Morack.
No. 439 MAL 2009.
Supreme Court of Pennsylvania.
June 1, 2010.

ORDER
PER CURIAM.
AND NOW, this 1st day of June, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
What constitutes sufficient notice, including how specific the description of the injury must be, under Section 312 of the Workers' Compensation Act. 77 P.S. § 632. In addressing this issue, the parties are also to address if, and when, the burden shifts to the employer to conduct a reasonable investigation into the circumstances surrounding the injury.
The Petition for Entry of Supersedeas is hereby DENIED.